Opinion issued November 4, 2004















In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-04-00269-CR
          01-04-00270-CR
____________

JOSE LUIS IBARRA, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 248th District Court
Harris County, Texas
Trial Court Cause Nos. 844952 and 844953



 
MEMORANDUM  OPINION
               A jury convicted appellant, Jose Luis Ibarra, of two separate offenses of
sexual assault and assessed punishment at confinement for 15 years in each case.  On
motion of the State, the trial court ordered that the sentences be cumulated.  We
affirm.
               Appellant’s court-appointed counsel filed a motion to withdraw as counsel
and a brief concluding that these appeals are without merit.  Counsel’s brief meets the
requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967),
by presenting a professional evaluation of the record that demonstrates the lack of
arguable grounds of error.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.
1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st Dist.] 1992,
pet. ref’d).
               Counsel represents that he served a copy of the brief and the appellate
record on appellant.  Counsel also advised appellant of his right to file a pro se brief. 
See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than 30
days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the record and counsel’s brief.  We find no reversible error in the record,
and agree that the appeals are without merit.
               We therefore affirm the judgments of the trial court.
               We grant counsel’s motion to withdraw.
 See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.—Houston [1st Dist.] 2000, no pet.). 
PER CURIAM
Panel consists of Justices Taft, Jennings, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).